 



Exhibit 10(g)(5)

FOURTH AMENDMENT

TO

THE SCOTTS COMPANY

EXECUTIVE RETIREMENT PLAN

WHEREAS, The Scotts Company (“Company”) sponsors The Scotts Company Executive
Retirement Plan (“Plan”); and

WHEREAS, the Company wants to amend the Plan’s definition of “Compensation” and
to make additional changes to the Plan

NOW, THEREFORE, effective as of January 1, 2004:



1.   The definition of “Administrative Committee” in Section II of the Plan is
amended, in its entirety, to read as follows:       “Administrative Committee”
means (a) the administrative committee appointed by the Board to administer the
tax-qualified retirement plans which are also sponsored by the Employer or
(b) any person or entity to which the Administrative Committee delegates any of
the administrative or ministerial duties assigned to it in this Plan.   2.   The
definition of “Compensation” in Section II of the Plan is amended, in its
entirety, to read as follows:       “Compensation” has the meaning specified
under the applicable provisions of the Qualified Plan, except that Compensation
in excess of the Pay Cap and amounts deferred to this Plan shall be included.
Executive Incentive Pay shall be: (a) in Compensation for purposes of allocating
Employer contributions to Participants’ Retirement Accounts and (b) shall be
excluded from Compensation for purposes of allocating Employer contributions to
Participants’ Matching Accounts and Participants’ Compensation Deferral
Elections.   3.   Paragraph (1) of Section IV, B. of the Plan is amended, in its
entirety, to read as follows:            (1) With respect to each Plan Year, an
Eligible Employee may elect to have a percentage of his Executive Incentive Pay
which is to be awarded to him by the Employer for the Plan Year in question
allocated to his Deferred Executive Incentive Pay Account and paid on a deferred
basis pursuant to the terms of the Plan. To exercise such an election for any
Plan Year, within thirty (30) days after the Executive Annual Incentive Plan is
finalized for the Plan Year, the Eligible Employee must advise the Employer of
his election, in writing or by filing his election electronically using
procedures prescribed by the Administrative Committee, on an Executive Incentive
Pay Deferral Election. Such Executive Incentive Pay Deferral Election shall
apply only to Executive Incentive Pay payable to the Participant after the date
on which the Executive Incentive Pay Deferral Election is received by the
Administrative Committee. If an Eligible

 



--------------------------------------------------------------------------------



 



    Employee terminates employment or changes to an employment status other than
an Eligible Employee, his election to defer Executive Incentive Pay shall
terminate and no additional amounts shall be deferred.   4.   Paragraph (1) of
Section IV, C. of the Plan is amended, in its entirety, to read as follows:    
       (1) With respect to each pay period, subject to the maximum percentage
deferral permitted under the terms of the Qualified Plan, an Eligible Employee
may elect to have a percentage of his Compensation which is to be paid to him by
the Employer for the pay period in question allocated to his Deferred
Compensation Account and paid on a deferred basis pursuant to the terms of the
Plan. To exercise such election for any Plan Year, within thirty (30) days prior
to the beginning of such Plan Year, the Eligible Employee must advise the
Employer of his election, in writing or by filing his election electronically
using procedures prescribed by the Administrative Committee, on a Compensation
Deferral Election. Such Compensation Deferral Election shall apply only to
Compensation payable to the Participant after the date on which the Compensation
Deferral Election is received by the Administrative Committee. If an Eligible
Employee terminates employment or changes to an employment status other than an
Eligible Employee, his election to defer Compensation shall terminate and no
additional amounts shall be deferred. A Participant shall be permitted, pursuant
to this Section IV.C. to defer amounts of his Compensation that could otherwise
have been contributed to the Qualified Plan, for such Plan Year, were it not for
the application of any of the Statutory Limits. If, during the Plan Year, in the
sole discretion of the Administrative Committee and the administrator of the
Qualified Plan, contribution percentages under the Qualified Plan must be
further reduced to insure passage of the ADP Test and/or the ACP Test, or
Participants’ contributions to the Qualified Plan must be reduced to satisfy the
Deferral Limit, any reduced contribution attributable to Participants of this
Plan shall be deferred automatically under this Plan. However, if it is
determined after the end of the Plan Year that the ADP and/or the ACP Test would
be failed, any and all corrective action will be taken in accordance with the
rules of the Qualified Plan and no additional amounts may be deferred under this
Plan for that Plan Year.   5.   Paragraph (1) of Section IV, D. of the Plan is
amended, in its entirety, to read as follows:            (1) Retirement
Contribution. For each pay period, the Employer will allocate to each Eligible
Employee’s Retirement Account an amount equal to the Retirement Contribution he
would have received under the Qualified Plan with respect to his Compensation
(as defined in Section II of this Plan) minus the Retirement Contribution
actually allocated under the Qualified Plan.   6.   Paragraph (2) of Section IV,
D. of the Plan is amended, in its entirety, to read as follows:            (2)
Matching Contributions. For each pay period, the Employer shall make matching
contributions to the Matching Account of each Participant who elects to defer
Compensation in accordance with Section IV.C. For each pay period, the amount of
such

2



--------------------------------------------------------------------------------



 



    matching contribution will be the matching contribution that would have been
made under the Qualified Plan applied against the aggregate of deferrals to the
Qualified Plan and this Plan less any matching contributions made on behalf of
the Participant under the Qualified Plan.   7.   Section IV, F. of the Plan is
amended, in its entirety, to read as follows:            (F.) Outside Investment
Funds. Each Participant shall direct the portion of future contributions to, and
the existing balance in, the Participant’s Account to be treated as credited to
one or more of the Outside Investment Funds. A Participant may change his or her
direction among the Outside Investment Funds as of any business day by providing
instructions in such manner as may be prescribed by the Administrative
Committee, subject to any applicable restrictions under an Outside Investment
Fund. If a Participant does not designate one or more of the Outside Investment
Funds, his Accounts will be credited to the Fidelity Retirement Money Market
Portfolio Fund or to a successor fund identified by the Administrative
Committee.   8.   Section V, B. of the Plan is amended, in its entirety, to read
as follows:            (B.) Method of Distribution. Amounts credited to a
Participant’s Account shall be distributed to the Participant either in a single
lump sum payment or in substantially equal annual installments over a period
less than ten (10) years. To the extent that an Account is distributed in
installment payments, the undisbursed portions of such Account shall continue to
be credited with Additions in accordance with the applicable provisions of
Section IV.H. In addition, if, as of any business day after the date described
in Section V.A., the amount allocated to a Participant’s Account is less than
$5,000, the Administrative Committee shall pay such amount to the Participant
and reduce the balance of his Account to zero. The method of distribution shall
be elected by the Participant in the Executive Incentive Pay Deferral Election
and Compensation Deferral Election delivered to the Administrative Committee at
the time the applicable deferral election is made. Distributions of amounts
credited to Investment Funds other than the Company Stock Fund shall be made in
cash. Distributions of amounts credited to the Company Stock Fund shall be
distributed in the greatest whole number of common shares of the Company which
can be distributed based on the amount credited to the Company Stock Fund (after
any applicable withholding), plus cash for any fractional share.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed as of
the 5th day of May, 2004.

            THE SCOTTS COMPANY
      By:   /s/ George A. Murphy         George A. Murphy, Vice President       
Global Compensation and Benefits     

-

3